Title: John Adams to Abigail Adams, 27 October 1799
From: Adams, John
To: Adams, Abigail


				
					My dearest Friend
					Trenton October 27. 1799
				
				I have recd yours of 24th and thank you for your relation of our little domestic affairs at Quincy. Brisler did not arrive last night as you callculated. His Children may detain him longer than you expected.— some of the public Offices are about removing to Phyladelphia this Week. I can Send James with my Horses and Charriot to meet you at Hoebucken Ferry or Elizabeth Town or any other Place you may appoint and at any time you will appoint, if you can be Sure of your Planns and measures. If Mrs Smith and Caroline come on, you will want more room and more horses. write exactly your determination.
				I have been forenon and afternoon to Church to hear Parson Waddell, who gave Us two Discourses good and wholesome for soul, Body and Estate. He is a good Picture of “Stalled Theology” and is Said to have a good Estate. Last sunday I went to the Presbyterian Church and heard Mr Grant an ingenious young Gentleman. There is something more chearful and comfortable in an Episcopalian than in a Presbyterian Church.— I admire a great Part of the divine service at Church very much. It is very humane and benevolent, and sometimes pathetic & affecting: but rarely gloomy, if ever. Their Creeds I could dispense with very well because, the scriptures being before Us contain the Creed the most certanily orthodox. But you know I never write nor Talk upon Divinity. I have had more than I could do, of Humanity. Benevolence and Beneficence, Industry, Equity & Humanity Resignation and submission, Repentance and Reformation are the Essence of my Religion. Alass! how weakly & imperfectly have I fulfilled the Duties of my own Religion! I look back Upon a long Life very poorly Spent in my own Estimation. Busy as it has appeared to some, to me it appears to have been very much too idle, inactive, slothful and sluggish. I fear it is too late to amend.— My Forces are far Spent and by too much Exertion I should soon exhaust them all. I am not in the Vapours but in very good Spirits notwithstanding this penetent Confession of my faults. Write me every day.
				
					J. A
				
			